ON PETITION FOR REHEARING
On respondent’s petition for rehearing filed November 8, 1971.
Former opinion filed October 19, 1971, 7 Or App 366, 489 P2d 991.
Walter L. Barrie, Assistant Attorney General, Lee Johnson, Attorney General, and John W. Osbnrn, Solicitor General, Salem, for the petition.
No appearance contra.
Before Schwab, Chief Judge, and Langtry and Thornton, Judges.
LANGTRY, J.
The state has earnestly argued for a rehearing. This case was appealed with the limited transcript of only the defendant’s testimony. None of the prosecution testimony was transcribed and in the record.
In our earlier opinion we stated whether any self-defense instruction should have been given “is a close question.”
We adhere to the belief that whether there was evidence sufficient to present the issue of self-defense was an extremely close one, and we are not prepared to say that with the full transcript before us we would have held it reversible error for the court to have failed to give instructions on self-defense. However, this is not the posture of this case. The close question was resolved at the state’s request in favor of instructing the jury on self-defense — in effect, telling the jury that there wras sufficient evidence for it to consider the issue. The jury was then given insufficient criteria by way of instruction for resolving the issue— this the state concedes.
This is not a situation in which the instruction *374given is so clearly irrelevant that we can affirmatively say that it could not have affected the deliberations of the jury and hence was harmless error.
Petition for rehearing denied.